Citation Nr: 0918575	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  02-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, to include a bipolar disorder, as secondary to 
service-connected meningitis.  


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from December 1948 to 
February 1950 and from February 1951 to April 1952.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.   The Veteran appealed the RO's 
denial of secondary service connection for a neuropsychiatric 
disorder, to include a bipolar disorder.

In March 2006, the Board sought medical opinions from the 
Veterans Health Administration (VHA).  See 38 C.F.R. § 
20.901.  Pursuant to this request, the Board received a VHA 
opinion from a neurologist, dated in April 2006.  The 
neurologist recommended more detailed neuropsychological 
testing in order to make a decision on whether the Veteran 
had organic brain syndrome/memory loss as a consequence of 
meningitis in 1948.  Therefore, by a September 2006 decision, 
the Board remanded this case for additional development.  The 
purposes of this remand have been met and the case is ready 
for appellate consideration.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's service-connected meningitis caused or 
aggravated a neuropsychiatric disorder, to include a bipolar 
or mood disorder.   







CONCLUSION OF LAW

A neuropsychiatric disorder, to include a bipolar or mood 
disorder, is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§  5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2007 and November 2007 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January and November 2007 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the January 2007 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, written notice was provided in January and 
November 2007, after the decision that is the subject of this 
appeal.  Thus, the VCAA notice sent by the RO to the Veteran 
did not comply with the express timing requirements of the 
law as found by the Court in Pelegrini.  However, the Court 
has held that a supplemental statement of the case that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, the April 2008 and December 2008 supplemental 
statements of the case satisfy as readjudication decisions as 
defined by the cited legal authority and they postdate the 
above notice letters.  Providing the Veteran with adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the Veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a January 2007 letter, but such notice was post-decisional.  
See Pelegrini, supra.  Despite this timing deficiency, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claim for service connection for a 
neuropsychiatric disorder, to include a bipolar disorder and 
mood disorder, any question as to a rating or effective date 
for a grant of service connection and a rating is rendered 
moot.  Such a lack of timely notice did not affect or alter 
the essential fairness of the RO's decision.  It is pertinent 
to note that the evidence does not show, nor does the Veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  In this regard, the 
Veteran's service treatment records are sparse and 
essentially consist of copies of sick call and morning 
reports, from December 1948 to June 1949.  According to the 
National Personnel Records Center (NPRC), no other service 
medical records are available and are presumed destroyed in a 
fire at the NPRC in 1973.  Thus, further efforts to obtain 
these records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The duty to assist also includes providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  In this regard, the Board notes that in March 
2001, August 2001, December 2003, November 2007, and July 
2008, the Veteran underwent VA examinations which were 
pertinent to his claim for secondary service connection.  In 
addition, a VA medical opinion was obtained in February 2005, 
and a VHA opinion was obtained in April 2006.  The Board 
further observes that in this case, there is no outstanding 
evidence to be obtained, either by VA or the Veteran.  Thus, 
the Board finds that the medical evidence of record is 
sufficient to resolve the claim for service connection for a 
neuropsychiatric disorder, to include a bipolar disorder and 
mood disorder, as secondary to service-connected meningitis, 
and VA has no further duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008).  See also 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392, 394 (1993).


II.  Pertinent Law and Regulations

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.


III.  Factual Background

As previously stated, the Veteran's service treatment records 
are sparse and essentially consist of copies of sick call and 
morning reports, from December 1948 to June 1949.  According 
to the NPRC, no other service medical records are available 
and are presumed destroyed in a fire at the NPRC in 1973.  
The sick call and morning reports show that the Veteran was 
hospitalized and placed on convalescence leave during the 
period from December 1948 to March 1949.      

Private medical treatment records, dated from December 1980 
to July 1996, show that in September 1993, the Veteran was 
treated for complaints of nightmares, headaches, and 
hallucinations.  It was noted that five years ago, the 
Veteran fell off a roof and hit the back of his head.  He 
underwent a computerized tomography (CT) scan which showed 
blood on the brain, questionable clot.  A neurologist 
examined him repeatedly and he was subsequently released from 
the hospital.  Following the September 1993 physical 
evaluation, the Veteran was diagnosed with manic disorder.  A 
CT scan of the head was ordered to rule out a subdural.  The 
impression was of a normal non-contrast CT of the brain.  In 
July 1996, it was noted that the Veteran had been diagnosed 
with bipolar disorder and mild depression 

In a private medical statement from R.S.B., M.D., dated in 
July 1996, Dr. B. stated that while the Veteran was in the 
military, he developed meningitis.  According to Dr. B., over 
the last three or four years, the Veteran had been diagnosed 
with bipolar disorder, although "realistically," he had 
probably had bipolar disorder for many years.  The Veteran 
had taken Lithium for a while but stopped when he could no 
longer afford it and developed a toxicity from it.  The 
Veteran had been married five times and had a fairly "brisk 
temper."  Following the evaluation, Dr. B. diagnosed the 
Veteran with a history of meningitis and a history consistent 
with bipolar disorder with both ups and depression, although 
the Veteran seemed to be doing reasonably well at present.  
Dr. B. opined that he thought that "one could make, at 
least, some case for bipolar disorder being service-connected 
and related to [the Veteran's] meningitis."  According to 
Dr. B., meningitis could cause organic brain syndrome and the 
Veteran had a little bit of difficulty with constructional 
apraxia and a little bit of trouble with serial 7's, but that 
was probably within normal limits considering that he only 
had an 8th grade education.  Nevertheless, Dr. B. stated that 
there may be some mild evidence of organicity and, if that 
was present, "we could at least say" that was partially 
service-connected.            

In March 2001, the Veteran underwent a VA neurological 
examination that was conducted by L.V., M.D.  In the 
examination report, Dr. V. stated that it was the Veteran's 
contention that due to his in-service meningitis, he later 
developed a bipolar disorder.  Dr. V. indicated that the 
Veteran became sick with meningitis during his first period 
of service, from December 1948 to February 1950.  The Veteran 
then recovered from his meningitis and successfully completed 
his second period of service, from February 1951 to April 
1952.  After his discharge, he worked in the refrigeration 
business and as a carpenter.  The examiner stated that the 
fact that the Veteran was able to complete his second period 
of military service, and was able to work for many years in 
the refrigeration business and as a carpenter, showed that he 
had successfully recovered from the meningitis. Following the 
neurological evaluation, the examiner reported that the 
Veteran had a near normal neurological examination.         

By a May 2001 rating action, the RO granted service 
connection for post-meningitis headaches as residuals of 
spinal meningitis.  The RO stated that military service sick 
call reports and morning reports for the period from December 
1948 to June 1949 showed that the Veteran was hospitalized 
and placed on convalescence leave during the period from 
December 1948 to March 1949.  The RO also noted that the 
evidence of record included numerous lay statements and the 
Veteran's own testimony that he was hospitalized in December 
1948 with spinal meningitis.  In addition, in a March 2001 VA 
examination report, the examiner opined that the Veteran's 
currently diagnosed headaches were related to his in-service 
spinal meningitis.  Thus, with reasonable doubt resolved in 
the Veteran's favor, service connection was granted for post-
spinal meningitis, with headaches.             

In August 2001, the Veteran underwent a VA examination that 
was conducted by D.E.H., M.D.  At that time, Dr. H. stated 
that according to the Veteran, he had meningitis during his 
first period of active duty.  After he recovered, he finished 
basic training and was discharged.  He noted that he was 
called back from the Reserves in February 1951 and was 
stationed in Japan for 10 months.  The Veteran was 
subsequently discharged in April 1952.  Following his 
discharge, he worked as a journeyman carpenter and then in 
commercial refrigeration.  The Veteran retired four years ago 
due to difficulty breathing.  He noted that he had sleep 
apnea and would get depressed.  Following the mental status 
evaluation, Dr. H. diagnosed the Veteran with depression, 
bipolar, mild.  He stated that he was not aware of bipolar 
depression being caused by meningitis.  According to Dr. H., 
the Veteran managed to finish his tour of duty in Japan and 
had not been hospitalized for depression.  Dr. H. reported 
that the Veteran had not been taking any medication until 
about four years ago.  He indicated that he did not think 
that the Veteran's bipolar disorder was caused by meningitis; 
he did not believe that bipolar disorder was the sequelae of 
meningitis.        

By a July 2002 rating action, the RO granted service 
connection for tinnitus and anosmia, both as secondary to the 
Veteran's service-connected meningitis.      

In a private medical statement from C.L.G., D.O., dated in 
November 2002, Dr. G. stated that the Veteran had been 
diagnosed with a personality disorder and bipolar disorder 
type II.  According to Dr. G., the Veteran admitted to having 
mood swings, fatigue, headaches, difficulty in concentration, 
bouts of depression, ringing in the ears, diminished hearing, 
balance problems, and problems with his anger.  Dr. G. noted 
that the Veteran had a history of bacterial meningitis 
occurring in 1948.  Dr. G. indicated that literature showed 
that the symptoms which the Veteran complained of having were 
potential after-effects of bacterial meningitis.  According 
to Dr. G., Harrison's Principles of Internal Medicine 
indicated that one-third to one-half of survivors of 
bacterial meningitis developed permanent neurologic sequelae 
including hearing loss, language delay, mental retardation, 
cerebral palsy, seizures, and behavioral problems.  The Merck 
Manual indicated that survivors occasionally showed signs of 
cranial nerve damage, evidence of cerebral infarction, 
recurrent convulsions, or mental retardation.  The Meningitis 
Foundation of America indicated numerous possible after-
effects of bacterial and viral meningitis in children and 
adults, including recurring headaches, difficulty in 
concentration, depression, violent temper tantrums, bouts of 
aggression, mood swings, tinnitus, joint soreness/stiffness, 
seizures, and brain damage.  Behavioral difficulties, such as 
violent temper tantrums, aggression, mood swings, and 
learning difficulties could be long-term problems.       

In a private medical statement from C.W.D., M.D., dated in 
December 2002, Dr. D. stated that he had treated the Veteran 
"in the past."  Dr. D. indicated that in considering the 
Veteran's claim for benefits due to personality changes after 
suffering bacterial meningitis in 1948, great weight should 
be given to his pre-illness psychiatric state.  According to 
Dr. D., the Veteran's bout with bacterial meningitis caused 
personality changes due to brain damage that were not 
characteristic of his pre-illness personality.  Dr. D. opined 
that the Veteran's claim for benefits was reasonable based on 
the fact that he had no personality or bipolar illness 
problems before the meningitis.  There was no disputing the 
fact that meningitis could cause brain damage and result in 
multiple sequelae including personality changes.  

In February 2003, Dr. C.W.D. provided an addendum to his 
December 2002 statement.  Dr. D. stated that his letter in 
support of the Veteran's request for benefits was based on 
the history the Veteran and those close to the Veteran had 
provided him and Dr. C.L.G.  According to Dr. D., as was the 
case with most everything in medicine, history from the 
patient was the key to arriving at the cause of his/her 
problems.  Dr. G. indicated that he was not a psychiatrist 
but that as a General Practitioner for over 28 years, he had 
dealt with patients with similar histories and resultant 
problems.  According to Dr. D., any standard medicine text 
supported the Veteran's history as a basis for his claim that 
he suffered personality changes as a result of meningitis.      

In December 2003, the Veteran underwent a VA examination that 
was once again conducted by Dr. D.E.H.  Upon mental status 
evaluation, Dr. H. indicated that the Veteran's affect was 
moderate tension and anxiety.  The Veteran's mood was 
moderate depression.  There was no psychosis and there were 
no delusions or hallucinations.  The impression was bipolar 
disorder, mild.  Dr. H. noted that he was a diplomat of the 
American Board of Psychiatry and Neurology, and that he 
shared the Veteran's chart and history with L.V., M.D., 
Ph.D., who was also a diplomat of the American Board of 
Psychiatry and Neurology.  Dr. H. revealed that it was Dr. 
V.'s opinion that the Veteran's current mild bipolar disorder 
was not related to his meningitis, nor was it a sequela of 
it.       

In January 2004, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from December 1999 to 
January 2004.  The records show that in December 1999, the 
Veteran received treatment for an unrelated disorder.  At 
that time, he noted a history of bipolar disorder and 
indicated that he was taking Depakote.  The pertinent 
diagnosis was bipolar disorder.   

In a private medical statement, dated in November 2004, W.F., 
Ph.D., stated that the Veteran's attorney-representative had 
requested that he review the Veteran's records and render an 
opinion as to whether the Veteran's service-connected spinal 
meningitis caused or contributed to his bipolar disorder.  
Dr. F. indicated that he had reviewed pertinent documents of 
record.  He also noted that he had reviewed the relevant 
scientific and scholarly literature concerning meningitis, 
bipolar disorder, and mood disorders.  Dr. F. reported that 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), "[a] mood disorder due 
to a general medical condition [did] not count toward a 
diagnosis of Bipolar I Disorder."  In addition, "the 
essential feature of mood disorder due to a general medical 
condition [was] a prominent and persistent disturbance in 
mood that [was] judged to be due to the direct physiological 
effects of a general medical condition.  The mood disturbance 
may involve depressed mood; marked diminished interest or 
pleasure; or elevated, expansive, or irritable mood 
(Criterion A)."  Moreover, a variety of general medical 
conditions may cause mood symptoms; those conditions included 
"viral or other infections (e.g., hepatitis, mononucleosis, 
human immunodeficiency virus (HIV))."  According to Dr. F., 
because all of the reports did not indicate any mood 
disturbances prior to the onset of the Veteran's bout of 
meningitis and because mood disturbance was a well-documented 
consequence of bacteriological meningitis, the Veteran's mood 
disturbance was caused by meningitis.  Dr. F. indicated that 
pursuant to the DSM-IV, a diagnosis of a mood disorder with 
mixed features due to a general medical condition was 
warranted when the symptoms of both mania and depression were 
present but neither predominated.  Therefore, based on the 
DSM-IV, Dr. F. diagnosed the Veteran with a mood disorder 
with mixed features due to meningitis.  Dr. F. opined that 
the Veteran's mood disorder was caused by his meningitis and 
was service-connected.              

In December 2004, the Veteran's attorney-representative 
submitted a medical article in support of the Veteran's 
service connection claim.  The article was entitled 
"Survival and Sequelae of Meningococcal Meningitis in 
Ghana," and it concerned a study in which survivors of a 
1997 meningitis epidemic in Ghana were analyzed to determine 
sequelae of the brain infection.  The results of the study 
showed that there was a "sizeable burden of depressive 
disorders secondary to meningitis" which needed to be 
identified and looked after appropriately.     

In February 2005, Dr. L.V., the examiner from the Veteran's 
March 2001 VA examination, was asked to review the Veteran's 
claims file and provide an opinion regarding whether the 
Veteran's bipolar disorder was a residual complication from 
his service-connected meningitis.  Dr. V. stated that the 
Veteran was diagnosed with meningitis during his first period 
of active service.  According to Dr. V., the Veteran 
apparently recovered from his meningitis because he continued 
his service and went to Japan until his discharge in 1950.  
Dr. V. noted that another fact in the Veteran's history which 
showed that he had recovered from his meningitis was the fact 
that he had reactivated in 1951 and served a second period of 
service until April 1952.  Dr. V. reported that in 1992, the 
Veteran suffered a head injury, after which an immediate CT 
examination showed some blood in his brain.  A repeat CT was 
performed a year later which was normal.  Dr. V. stated that 
the possibility of changes in the Veteran's general behavior, 
as residuals from his head injury, needed to be considered.  
Dr. V. indicated that a review of Dr. F.'s November 2004 
statement showed that Dr. F. had pointed to a paragraph in 
the DSM-IV which started "mood disorders due to general 
medical conditions."  According to Dr. V. "viral and other 
medications" are mentioned but meningitis was not pointed 
out.  Dr. V. stated that he wanted to call attention to 
another literary source, a psychiatric textbook entitled 
"Synopsis of Psychiatry" by H.I. Kaplan and B.I. Sadock, 
Eighth Edition [Dr. V. originally wrote "Fifth Edition" but 
it was later clarified that the quote he referred to was from 
the Eighth Edition], by Williams and Wilkins.  In the 
textbook, the possible causes of bipolar disorder (which 
belonged to the "so-called mood disorders") were listed.  
See Synopsis of Psychiatry, page 529.  More than 20 possible 
basic contributory causes were listed and meningitis was not 
on the list.  According to Dr. V., there was no scientific 
data which suggested that meningitis caused bipolar disorder.  
Dr. V. further opined that it was less likely than not that 
the Veteran's meningitis was related to his bipolar disorder.   

In a June 2005 statement, the Veteran's attorney-
representative indicated that he had reviewed the list from 
"Synopsis of Psychiatry" that was referred to by Dr. V. in 
his February 2005 statement.  The attorney-representative 
reported that the authors of the text did not present the 
list as an exhaustive and exclusive list of common medical 
conditions.  In addition, the attorney-representative stated 
that various types of meningitis were listed as selected 
general medical conditions causing mental disorders in 
Appendix G to DSM-IV.          

In an October 2005 statement, Dr. R.S.B. stated that he had 
been asked by the Veteran's attorney-representative to 
provide an opinion as to whether or not the Veteran's 
service-connected meningitis played a role in the development 
of his bipolar disorder.  Dr. B. indicated that he had 
reviewed pertinent documents of record.  Specifically, he 
noted that in the February 2005 VA opinion from Dr. V., Dr. 
V. used the list from the eighth edition of "Synopsis of 
Psychiatry" to support his opinion that the Veteran's 
meningitis did not play a role in his development of a 
bipolar disorder.  However, Dr. B. stated that in the ninth 
edition of "Synopsis of Psychiatry," the list of causes of 
secondary mood disorders included "infection; cerebral 
(e.g., meningitis, encephalitis, HIV, syphilis) or systemic 
(e.g., sepsis, urinary tract infection, ammonia).  According 
to Dr. B., under "etiology," there was a long list of 
potential causes for both depressive and manic symptoms.  Dr. 
B. indicated that it was clear that the reference that Dr. V. 
considered authoritative, "Synopsis of Psychiatry," did 
list meningitis and encephalitis as potential common causes 
of both depressive and manic syndromes, i.e., bipolar 
disorder.  

By the October 2005 statement, Dr. B also stated that in the 
DSM-IV, under Section 293.83 Mood Disorder Due to a General 
Medical Condition, it was noted that a variety of general 
medical conditions may cause mood symptoms.  Those conditions 
included degenerative neurological conditions "viral or 
other infections."  Dr. B. further referred to a lay 
statement from Ms. V.H., dated in February 1997.  In the 
statement, Ms. H. stated that she was a nurse to a Mr. J.S., 
who was hospitalized with spinal meningitis at the same time 
as the Veteran in 1948.  Ms. H. noted that Mr. S. suffered 
from mood swings and depression.  Dr. B. indicated that based 
on reasonable medical probability, Mr. S. most likely 
suffered from the same form of spinal meningitis as the 
Veteran suffered from.  Dr. B. further reported that based on 
reasonable medical probability, it was likely that Mr. S. 
also suffered from bipolar disorder.  Dr. B. opined that the 
above "vignette" provided additional evidence that the 
Veteran's bipolar disorder was indeed related to his service-
connected meningitis.  According to Dr. B., when putting all 
of the above information together, it was his opinion that 
there was significant medical evidence that linked the 
Veteran's meningitis to his bipolar disorder.  Dr. B. stated 
that the preponderance of the medical evidence was in favor 
of the Veteran and that the Veteran's meningitis was at least 
a contributing cause to his diagnosed bipolar disorder, and, 
as such, his bipolar disorder should be considered service-
connected.         

In March 2006, the Board requested medical opinions from an 
infectious disease expert and a neurologist with the Veterans 
Health Administration (VHA).  The VHA physicians were asked, 
among other questions, to express an opinion as to whether 
the Veteran's service-connected meningitis caused or 
aggravated his bipolar disorder.        

In April 2006, a VHA opinion from J.E.H., M.D., a VA 
neurologist, was received by the Board.  Dr. H. stated that 
according to the Veteran, he never had personality problems 
or mood swings prior to having meningitis.  The Veteran's 
wife who knew him since they were children indicated that 
since the meningitis, there was "definitely a change in his 
personality."  Dr. H. noted that the first pertinent medical 
evidence of record showed that in September 1993, the Veteran 
was treated for complaints of nightmares, headaches, and a 
past history of depression.  A CT scan of the Veteran's head 
was obtained and was normal.  In a 1996 private medical 
statement, Dr. R.S.B. stated that the Veteran had five 
marriages, a "brisk temper," a history of "ups and 
depression," and had been treated with Lithium.  In 1999, 
the Veteran was seen by a Dr. A.G. who wrote that the Veteran 
had frequent mood swings, with "highs" characterized by 
argumentativeness, talkativeness, decreased sleep, and 
reckless behavior.  The Veteran's "lows" were characterized 
by sleeping a lot.  Following a review of the evidence of 
record, Dr. H. stated that critical care literature 
documented that patients recovering from severe illness had 
an increased rate of depression and post-traumatic stress 
disorder (PTSD).  There were articles in the medical 
literature in which it was reported that patients with 
meningitis could present with mania.  However, Dr. H. 
indicated that he could not find any literature to suggest 
that mania persisted or recurred after treatment of the 
infection.  Emotional lability was reported as a sequela of 
meningococcal meningitis, but according to "Harrison's 
Principles of Internal Medicine," those symptoms "usually 
disappear[ed] in a year or two after the infection."  Dr. H. 
reported that since he was not a psychiatrist, he was 
uncertain if the psychiatric symptoms exhibited by the 
Veteran were more compatible with PTSD, depression, or 
bipolar disorder.  Dr. H. stated that if a psychiatrist were 
to conclude that the Veteran's correct diagnosis was bipolar 
disorder, then it was his opinion that it was less likely 
than not that the Veteran's bipolar disorder was caused or 
aggravated by his previous episode of meningitis.  If a 
psychiatrist were to conclude that the Veteran's correct 
diagnosis was depression or PTSD, then Dr. H. noted that it 
was his opinion that it was as likely as not that the 
Veteran's depression or PTSD was related to the past episode 
of meningitis.           

By a September 2006 decision, the Board remanded this case.  
At that time, the Board stated that in the April 2006 VHA 
opinion from Dr. J.E.H., she indicated that there was well 
documented evidence that meningitis (either viral or 
bacterial) could result in neuropsychological sequelae 
including memory loss, impaired performance in executive 
functions and language, and verbal learning.  Dr. H. 
recommended more detailed neuropsychological testing in order 
to make a decision on whether the Veteran had organic brain 
syndrome/memory loss as a consequence of meningitis in 1948.  
In addition, the Board reported that although a VHA opinion 
had been requested from an infectious disease expert, there 
was no indication that such an opinion had been obtained.  
Therefore, in light of the above, the Board remanded the 
Veteran's claim and requested that an opinion from a VA 
physician specializing in infectious diseases be obtained.  
The specialist was to provide an opinion as to whether any 
current symptomatology exhibited by the Veteran represented 
chronic residuals of his in-service meningitis and whether it 
was at least as likely as not (50 percent or greater 
probability) that the Veteran's bipolar disorder or organic 
brain syndrome was caused or aggravated by his service-
connected meningitis or residuals of meningitis.  In 
addition, the RO was also requested to provide the Veteran 
with a VA neurological examination.  Following the physical 
examination, the neurologist was requested to provide an 
opinion as to whether it was at least as likely as not (50 
percent or greater probability) that the Veteran's bipolar 
disorder or organic brain syndrome was caused or aggravated 
by his service-connected meningitis or residuals of 
meningitis.     

In November 2007, the Veteran underwent a VA examination 
which was conducted by F.S., M.D., a certified examiner 
qualified to generate opinions for disease processes to 
include infectious diseases.  Following the physical 
examination and a review of the evidence of record, Dr. S. 
diagnosed the Veteran with the following: (1) neisseria 
meningitis which occurred in late 1948, (2) no evidence for 
organic brain syndrome, and (3) bipolar disorder.  Dr. S. 
noted that it was clear that the evidence of record included 
conflicting opinions from neurologists and psychiatrists as 
to whether the Veteran's bipolar disorder was caused by his 
meningitis.  According to the examiner, without the 
availability of objective medical documentation to show the 
Veteran's psychological status before military service and 
during the interval between his first and second periods of 
military service and the years immediately following his 
military severance, he would have to resort to mere 
speculation to resolve the question of whether the Veteran's 
bipolar disorder was caused by his meningitis infection in 
the military.   

A VA neurological examination was conducted in July 2008.  At 
that time, the examiner stated that he had reviewed the 
Veteran's claims file.  The examiner indicated that the 
Veteran had bipolar disorder, initially diagnosed in 1993.  
According to the examiner, there had never been a definite 
diagnosis of organic brain syndrome.  Following the 
neurological evaluation, the examiner diagnosed the Veteran 
with the following: (1) status post bacterial meningitis in 
1948, (2) bipolar disorder, (3) no clinical evidence of 
organic brain syndrome, (4) essential tremor, and (5) mild 
sensory polyneuropathy.  The examiner opined that the 
Veteran's bipolar disorder was not caused by, a result of, or 
aggravated by his service-connected meningitis or residuals 
of meningitis.  The examiner stated that based on a review of 
the extensive medical records, medical literature and his 
clinical experience in neurology, there was no evidence in 
the instant case that the Veteran's bipolar disorder occurred 
as a result of his meningitis.  According to the examiner, it 
was clear from the literature that multiple complications and 
residuals could occur as a result of bacterial meningitis.  
However, those sequelae occurred at the time of the infection 
or shortly thereafter.  Seizures were the one manifestation 
that may occur many years later.  Other neurological 
residuals did not present themselves years later.  When 
bacterial meningitis injured the brain, it did so immediately 
which was the reason why it became clinically apparent so 
quickly.  The fact that the Veteran's bipolar disorder was 
clinically diagnosed in the early 1990's, over 40 years after 
the infection, made it impossible to even vaguely connect the 
two illnesses.  The examiner noted that the Veteran returned 
to basic training after his meningitis and even re-entered 
service for 14 months beginning in 1951.  That further 
demonstrated that the Veteran had no significant sequelae of 
the infection.          


IV.  Analysis

At the outset, the Board notes that the Veteran's service 
treatment records are sparse and essentially consist of 
copies of sick call and morning reports, from December 1948 
to June 1949.  According to the NPRC, no other service 
treatment records are available and are presumed destroyed in 
a fire at the NPRC in 1973.  As such, there is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases such as this.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law 
does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. 
Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing Madden, recognized that the Board had 
inherent fact-finding ability.  In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence.  See Byran 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court 
instructed that the Board should assess the probative value 
of medical opinion evidence by examining the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a neuropsychiatric 
disorder, to include a bipolar disorder and mood disorder, as 
secondary to service-connected meningitis.      

The available service treatment records show that the Veteran 
was hospitalized and placed on convalescence leave during the 
period from December 1948 to March 1949.  Based on numerous 
lay statements and the Veteran's own testimony that he was 
hospitalized in December 1948 with spinal meningitis, the RO 
granted service connection for meningitis.  The RO also 
granted service connection for headaches, tinnitus, and 
anosmia, all as secondary to the Veteran's service-connected 
meningitis.  In this case, the Veteran further contends that 
he has a bipolar disorder that is related to his service-
connected meningitis.  

The first medical evidence of record of a neuropsychiatric 
disorder is in 1993 when the Veteran was diagnosed with a 
bipolar disorder, approximately 45 years after he was 
diagnosed with meningitis.  

In this case, there are discrepancies in the medical evidence 
of record as to whether the Veteran has a neuropsychiatric 
disorder, to include a bipolar disorder and mood disorder 
that was caused or aggravated by his service-connected 
meningitis or residuals thereof.  In this regard, Dr. R.S.B. 
has submitted two private medical statements in support of 
the Veteran's claim that his bipolar disorder was caused by 
his service-connected meningitis.  However, the Board finds 
that his statements are unpersuasive.  While the Board may 
not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).

In a July 1996 statement, Dr. B. diagnosed the Veteran with a 
history of meningitis and a history consistent with bipolar 
disorder with both ups and depression.  Dr. B. further opined 
that "one could make, at least, some case for bipolar 
disorder being service-connected and related to [the 
Veteran's] meningitis."  The Board finds that this opinion 
is equivocal in nature and arguably speculative, which 
significantly diminishes its probative value. 

In the July 1996 statement from Dr. B., he also stated that 
meningitis could cause organic brain syndrome.  He indicated 
that if organic brain syndrome was found in the Veteran, "we 
could at least say" that was partially service-connected.  
However, the Board observes that the overwhelming 
preponderance of the medical evidence, to include multiple 
competent opinions, weigh against a diagnosis of organic 
brain syndrome.  Private medical records show that in 1988, 
the Veteran suffered a head injury and a CT scan showed blood 
on the brain.  However, the Veteran apparently recovered and 
a September 1993 CT of his brain was reported to be normal.  
In addition, in the November 2007 and July 2008 VA 
examinations, the examiners specifically concluded that there 
was no evidence of record to show that the Veteran had 
organic brain syndrome.  The Board also notes that although 
Dr. B. had reported that the Veteran had a little bit of 
difficulty with apraxia and serial 7s, Dr. B. further stated 
that that was probably within normal limits considering that 
the Veteran only had an 8th grade education.  Thus, Dr. B. 
did not make a finding of organic brain syndrome.  Therefore, 
to the extent that his July 1996 statement is offered to show 
that the Veteran's meningitis caused him to develop an 
organic brain syndrome, which in turn caused him to develop a 
bipolar disorder, the Board finds that his statement is 
unpersuasive.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  Given that there is no evidence of record to 
show that the Veteran has been diagnosed with organic brain 
syndrome, the Board finds that such opinion lacks 
credibility, and is therefore, of little probative value as 
to the issue of service connection.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) ("[i]t is the responsibility of the BVA . 
. . to assess the credibility and weight to be given the 
evidence").

In regard to Dr. B.'s October 2005 statement, Dr. B. opined 
that there was significant medical evidence that linked the 
Veteran's meningitis to his bipolar disorder.  Dr. B. 
specifically noted that although the eighth edition of the 
"Synopsis of Psychiatry," did not list meningitis as a 
contributory cause of bipolar disorder, as reported by Dr. 
L.V. in a February 2005 VA medical opinion, the ninth edition 
of the aforementioned textbook did list meningitis as a cause 
of secondary mood disorders.  [Emphasis added.]  According to 
Dr. B., the ninth edition of "Synopsis of Psychiatry" 
listed meningitis as a potential common cause of both 
depressive and manic syndromes, i.e., bipolar disorder.  In 
addition, Dr. B. also stated that in the DSM-IV, under 
Section 293.83 Mood Disorder Due to a General Medical 
Condition, it was noted that a variety of general medical 
conditions may cause mood symptoms.  Those conditions 
included degenerative neurological conditions "viral or 
other infections."  Therefore, Dr. B. opined that there was 
significant medical evidence that linked the Veteran's 
meningitis to his bipolar disorder, and, as such, his bipolar 
disorder should be considered service-connected.  

In light of the above, the Board recognizes Dr. B.'s opinion 
that there is scientific evidence that links meningitis as a 
contributory cause of a bipolar disorder and/or mood 
disorder.  The Board notes that there are statements of 
record that are in disagreement with this opinion.  For 
example, in the February 2005 VA opinion from Dr. L.V., Dr. 
V. indicated that there was no scientific data which 
suggested that meningitis caused bipolar disorder.  
Nevertheless, there are also statements of record that are in 
agreement with Dr. B.'s opinion.  In the April 2006 VHA 
opinion from Dr. J.E.H., Dr. H. stated that there were 
articles in the medical literature in which it was reported 
that patients with meningitis could present with mania.  In 
addition, in the July 2008 VA neurological examination, the 
examiner stated that it was clear from the literature that 
multiple complications and residuals could occur as a result 
of bacterial meningitis.  However, the Board notes that both 
Dr. H. and the examiner from the July 2008 VA neurological 
examination went on to explain that, with a few exceptions, 
the sequela of meningitis did not last beyond a year or two 
after the treatment of the infection.  In the April 2006 VHA 
opinion, Dr. H. indicated that although there was literature 
showing that patients with meningitis could present with 
mania, he could not find any literature to suggest that mania 
persisted or recurred after treatment of the infection.  
Emotional lability was reported as a sequela of meningitis, 
but those symptoms usually disappeared in a year or two after 
the infection.  See Harrison's Principles of Internal 
Medicine.  Moreover, in the July 2008 VA neurological 
examination report, the examiner stated that although 
scientific literature showed that multiple complications and 
residuals could occur as a result of bacterial meningitis, 
those sequelae occurred at the time of the infection or 
shortly thereafter.  An exception was seizures which occurred 
many years later.  However, other neurological residuals did 
not present themselves years later.  According to the 
examiner, when bacterial meningitis injured the brain, it did 
so immediately which was the reason why it became clinically 
apparent so quickly.  The examiner stated that the fact that 
the Veteran's bipolar disorder was clinically diagnosed in 
the early 1990's, over 40 years after the infection, made it 
impossible to even vaguely connect the two illnesses.  The 
examiner noted that the Veteran returned to basic training 
after his meningitis and even re-entered service for 14 
months beginning in 1951.  That further demonstrated that the 
Veteran had no significant sequelae of the infection.     

In light of the above, while Dr. B. in the October 2006 
statement referred to scientific literature that showed that 
meningitis played a role in the development of a bipolar 
disorder or mood disorder, Dr. B. did not address the other 
scientific literature that indicated that when 
neuropsychiatric residuals resulted from meningitis, the 
residuals did not persist beyond the treatment of the 
infection.  In this case, as noted by Dr. L.V. in March 2001, 
the fact that the Veteran completed his first period of 
service after he was diagnosed with meningitis, and the fact 
that he successfully completed a second period of service, 
from February 1951 to April 1952, and subsequently worked for 
many years in the refrigeration business and as a carpenter, 
showed that the Veteran had successfully recovered from his 
meningitis.  Given that the first medical evidence of a 
bipolar disorder is approximately 45 years after the Veteran 
fully recovered from his meningitis, an absence of relevant 
evidence for such duration weighs against the Veteran's claim 
of a direct nexus between his service-connected meningitis 
and diagnosed bipolar disorder.  See Maxson, supra.  In the 
October 2006 statement from Dr. B., he did not address the 45 
year gap between the Veteran's successful recovery from 
meningitis and the initial diagnosis of a bipolar disorder.  
The Board recognizes that in the July 1996 statement, Dr. B. 
indicated that the Veteran probably had a bipolar disorder 
for many years prior to his initial diagnosis in 1993.  
However, he did not specifically opine that the Veteran had a 
bipolar disorder ever since his 1948 recovery from 
meningitis.  [Emphasis added.]  Therefore, in light of the 
above and given that Dr. B. did not explain the approximately 
45 year gap between the Veteran's recovery from meningitis 
and the initial diagnosis of bipolar disorder, the Board 
finds that the probative value of Dr. B.'s opinion is 
significantly diminished, and is therefore, of little 
probative value as to the issue of service connection.  See 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).   

The Board also notes that in the October 2006 statement from 
Dr. B., he provided a "vignette" to show that the Veteran's 
bipolar disorder was related to his service-connected 
meningitis.  Dr. B. referred to a February 1997 lay statement 
from Ms. V.F. in which she stated that she was a nurse to a 
Mr. J.S., who was hospitalized with spinal meningitis at the 
same time of the Veteran in 1948.  Because Ms. F. indicated 
that Mr. S. suffered from mood swings and depression, Dr. B. 
indicated that it was most likely that Mr. S. suffered from 
the same form of spinal meningitis as the Veteran suffered 
from, and also likely that Mr. S. suffered from bipolar 
disorder.  The Board finds this "vignette" to be irrelevant 
to the Veteran's service connection claim.  The Board must 
weigh the facts of each case and apply the governing laws and 
regulations without regard to medical issues of other 
veterans' involving separate and unique facts.  Therefore, 
this aspect of Dr. B.'s October 2006 private medical 
statement is entitled to no weight or probative value.   

The Board also notes that in the November 2002 statement from 
Dr. C.L.G., he stated that the Veteran admitted to having 
numerous problems including mood swings, fatigue, headaches, 
difficulty in concentration, bouts of depression, and 
problems with his anger.  According to Dr. G., the literature 
showed that the symptoms that the Veteran complained of were 
potential after-effects of bacterial meningitis.  [Emphasis 
added.]  To the extent that the statement from Dr. G. is 
offered to show that the Veteran has a bipolar disorder or 
mood disorder that is caused by his service-connected 
meningitis, the Board finds that this opinion is 
significantly weakened by its equivocal and arguably 
speculative nature and by the fact that there is no 
discussion of the 45 year gap between the Veteran's recovery 
from meningitis and the first diagnosis of bipolar disorder.  

The Board further recognizes that in the private medical 
statement from Dr. C.W.D., dated in December 2002, and the 
addendum to that statement, dated in February 2003, Dr. D. 
indicated that the Veteran's bout with bacterial meningitis 
caused personality changes due to brain damage that were not 
characteristic of his pre-illness personality.  According to 
Dr. D., there was no disputing the fact that meningitis could 
cause brain damage and result in multiple sequelae including 
personality changes.  Dr. D. noted that the Veteran had no 
personality or bipolar illness problems before the 
meningitis.  To the extent that Dr. D.'s statements are 
offered to show that the Veteran's meningitis caused him to 
develop brain damage, which in turn caused him to develop a 
bipolar disorder or mood disorder, the Board finds that his 
statements are unpersuasive.  The probative value of a 
medical opinion is significantly lessened to the extent it is 
based on an inaccurate factual premise.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  In this case, there is no 
evidence of record which shows that after the Veteran's 
meningitis, he developed brain damage.  Therefore, given that 
there is no medical evidence showing that the Veteran has 
been diagnosed with brain damage, the Board finds that such 
opinion lacks credibility, and is therefore, of little 
probative value as to the issue of service connection.  See 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes 
5 Vet. App. at 60, 69.  

Additionally, the Board recognizes the November 2004 private 
medical statement from Dr. W.F., in which he diagnosed the 
Veteran with a mood disorder with mixed features due to 
meningitis.  Dr. F. opined that because all of the reports 
did not indicate any mood disturbances prior to the onset of 
the Veteran's bout of meningitis and because mood disturbance 
was a well-documented consequence of bacteriological 
meningitis, the Veteran's mood disturbance was caused by 
meningitis.  In this regard, the Board notes that while Dr. 
F. referred to scientific literature that showed that mood 
disturbance was a well-documented consequence of meningitis, 
Dr. F. did not, however, address the other scientific 
literature that indicated that when neuropsychiatric 
residuals resulted from meningitis, the residuals did not 
persist beyond the treatment of the infection.  In addition, 
he did not specifically opine that the Veteran had 
experienced a mood disorder ever since his 1948 recovery from 
meningitis.  [Emphasis added.]  Therefore, in light of the 
above and given that Dr. F. did not explain the approximately 
45 year gap between the Veteran's meningitis and the initial 
diagnosis of a mood disorder, the Board finds that the 
probative value of Dr. F.'s opinion is significantly 
diminished, and is therefore, of little probative value as to 
the issue of service connection.  See Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).           

The Board further notes that in the April 2006 VHA opinion, 
Dr. J.E.H., stated that because he was a neurologist and not 
a psychiatrist, he was uncertain if the psychiatric symptoms 
exhibited by the Veteran were more compatible with PTSD, 
depression, or bipolar disorder.  Dr. H. indicated that if a 
psychiatrist were to conclude that the Veteran had bipolar 
disorder, then it was his opinion that it was less likely 
than not that the Veteran's bipolar disorder was caused or 
aggravated by the Veteran's previous episode of meningitis.  
However, Dr. H. reported that if a psychiatrist were to 
conclude that the Veteran's correct diagnosis was depression 
or PTSD, then it was his opinion that it was as likely as not 
that the Veteran's depression or PTSD was related to the past 
episode of meningitis.  In this regard, the Board notes that 
the evidence of record is negative for a diagnosis of PTSD.  
In addition, to the extent that the VHA opinion is offered to 
show that the Veteran has depression which is related to his 
service-connected meningitis, the Board finds that Dr. H.'s 
opinion is unpersuasive.  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden, 2 Vet. 
App. at 97.  The Board observes that the first medical 
evidence of a diagnosis of depression is in July 1996, 
approximately 48 years after the Veteran's separation.  Thus, 
given that Dr. H. did not explain the approximately 48 year 
gap between the Veteran's meningitis and the initial 
diagnosis of depression, the Board finds that the probative 
value of Dr. H.'s opinion is significantly diminished, and is 
therefore, of little probative value as to the issue of 
service connection.  See Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997).       

As previously stated, private medical records show that in 
September 1993, it was noted that five years ago, the Veteran 
suffered a head injury, after which an immediate CT 
examination showed some blood in his brain.  A CT scan taken 
in 1993 was reported to be normal.  In the February 2005 VA 
medical opinion from Dr. L.V., Dr. V stated that the 
possibility of changes in the Veteran's general behavior, as 
residuals from his head injury, needed to be considered.  In 
this regard, the Board notes that none of the opinions that 
have been submitted in favor of the Veteran's service 
connection claim have addressed this intercurrent head 
injury, thereby lessening the probative value of those 
opinions.     

By contrast, the Board attaches significant probative value 
to the conclusions reached by Dr. D.E.H. in the August 2001 
VA examination report and the examiner from the July 2008 VA 
neurological examination.  In the August 2001 VA examination 
report, Dr. D.E.H. diagnosed the Veteran with depression, 
bipolar.  He stated that he was not aware of bipolar 
depression being caused by meningitis.  Dr. H. recognized 
that the Veteran recovered from his in-service meningitis and 
subsequently finished his first tour of duty.  He also noted 
that the Veteran had not been taking any medication for his 
bipolar depression until about four years ago, thereby 
recognizing the 45 year gap between the Veteran's recovery 
from meningitis and initial diagnosis and treatment.  Dr. H. 
indicated that he did not think that the Veteran's bipolar 
disorder was caused by meningitis; he did not believe that 
bipolar disorder was the sequelae of meningitis.  In 
addition, in the July 2008 VA neurological examination 
report, the examiner stated that the Veteran was status-post 
bacterial meningitis in 1948.  The examiner also diagnosed 
the Veteran with bipolar disorder.  Following the 
neurological evaluation and a review of the claims file, the 
examiner specifically opined that the Veteran's bipolar 
disorder was not caused by, a result of, or aggravated by his 
service-connected meningitis or residuals of meningitis.  
[Emphasis added.]  The examiner stated that based on a review 
of the extensive medical records, medical literature and his 
clinical experience in neurology, there was no evidence in 
the instant case that the Veteran's bipolar disorder occurred 
as a result of his meningitis.  According to the examiner, 
although the scientific literature showed that multiple 
complications and residuals could occur as a result of 
bacterial meningitis, the literature also showed that those 
sequelae occurred at the time of the infection or shortly 
thereafter.  When bacterial meningitis injured the brain, it 
did so immediately, which was the reason why it became 
clinically apparent so quickly.  The fact that the Veteran's 
bipolar disorder was clinically diagnosed in the early 
1990's, over 40 years after the infection, made it impossible 
to even vaguely connect the two illnesses.  The examiner 
noted that the Veteran returned to basic training after his 
meningitis and even re-entered service for 14 months 
beginning in 1951.  That further demonstrated that the 
Veteran had no significant sequelae of the infection.  
Therefore, the Board finds that the aforementioned opinions 
are not speculative in nature, are based upon a review of the 
relevant evidence in the claims file, and are supported by a 
rationale.  In other words, the conclusions from Dr. D.E.H., 
and the examiner from the July 2008 VA neurological 
examination, appear consistent with the lack of showing of 
any neuropsychiatric disorder, to include a bipolar disorder 
or mood disorder, until 1993, approximately 45 years after 
the Veteran's successful recovery from meningitis in 1948.   

With respect to the medical article submitted by the 
Veteran's attorney-representative entitled "Survival and 
Sequelae of Meningococcal Meningitis in Ghana," the Court 
has held that a medical article or treatise can provide 
support, but that such must be combined with an opinion of a 
medical professional and be reflective of the specific facts 
of a case as opposed to a discussion of generic 
relationships.  Sacks v. West, 11 Vet. App. 314, 316- 17 
(1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, the submitted article showed that when 
survivors of a 1997 meningitis epidemic in Ghana were 
studied, the results of the study showed that there was a 
"sizeable burden of depressive disorders secondary to 
meningitis" which needed to be identified and looked after 
appropriately.  Thus, the article was very general in nature 
and did not include consideration of any facts specific to 
the Veteran's circumstances.  As such, the article, standing 
alone, is insufficient to show that the Veteran has a 
depressive disorder that is related to his service-connected 
meningitis.   

The Board has considered the Veteran's statements to the 
effect that he has a bipolar disorder and/or mood disorder 
that was either caused or aggravated by his service-connected 
meningitis.  In this regard, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, the Board finds that a lay person is 
not competent to offer an opinion on a matter clearly 
requiring medical expertise, such as opining that his 
currently diagnosed bipolar disorder was caused by his 
service-connected meningitis.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions.)  Therefore, 
this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his service-
connected meningitis.  See Espiritu, supra; Moray v. Brown, 5 
Vet. App. 211 (1993).           

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a neuropsychiatric disorder, to 
include a bipolar disorder and mood disorder, as secondary to 
service-connected meningitis.  Thus, secondary service 
connection is not warranted.  38 C.F.R. § 3.310; Allen, 
supra.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a neuropsychiatric 
disorder, to include a bipolar disorder and mood disorder, as 
secondary to service-connected meningitis, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


